NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                           __________

                               No. 12-2629
                               __________

                             JOSEPH RIZZO,

                                        Appellant

                                 v.
ROBERT CONNELL, INDIVIDUALLY AND AS AN AGENT OF THE NEW JERSEY
 BUREAU OF WATER MONITORING AND STANDARDS; MARK MAURIELLO,
   INDIVIDUALLY AND AS ACTING COMMISSIONER OF THE NEW JERSEY
   DEPARTMENT OF ENVIRONMENTAL PROTECTION; SCOTT BRUBAKER,
     INDIVDUALLY AND AS ASSISTANT COMMISSIONER OF LAND USE
     MANAGEMENT; NEW JERSEY DEPARTMENT OF ENVIRONMENTAL
        PROTECTION; AMY CRADIC, INDIVDUALLY AND AS DEPUTY
   COMMISSIONER OF NEW JERSEY DEPARTMENT OF ENVIRONMENTAL
  PROTECTION; JAMES W. JOSEPH, INDIVIDUALLY AND AS CHIEF OF THE
NEW JERSEYBUREAU OF SHELLFISHERIES; ROBERT FOCCA, INDIVIDUALLY
       AND AS A FORMER EMPLOYEE OF THE STATE OF NEW JERSEY
 DEPARTMENT OF HEALTH AND SENIOR SERVICES; LESLIE J. MCGEORGE,
 INDIVIDUALLY AND AS ADMINISTRATOR OF THE STATE OF NEW JERSEY
  DEPARTMENT OF ENVIRONMENTAL PROTECTION WATER MONITORING
  AND STANDARDS; JOHN DOES 1-20, INDIVUALLY AND AS AGENTS AND
EMPLOYEES OF THE STATE OF NEW JERSEY DEPARTMENT OF HEALTH AND
        HUMAN SERVICES AND THE NEW JERSEY DEPARTMENT OF
ENVIRONMENTAL PROTECTION; THOMAS A. FOCA, INDIVIDUALLY AND AS
  A FORMER EMPLOYEE OF THE STATE OF NEW JERSEY DEPARTMENT OF
                    HEALTH AND SENIOR SERVICES

                               __________

              On Appeal from the United States District Court
                        for the District of New Jersey
                    (District Court No. 3:10-CV-04136)
               District Judge: Honorable Anne E. Thompson
                                ___________


                                    1
                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                    March 21, 2013
                                     ___________

      Before: McKEE, Chief Judge, SMITH and GREENAWAY, JR., Circuit Judges

                                   (Filed: April 17, 2013)

                                        ___________

                                         OPINION
                                        ___________
McKEE, Chief Judge

        Joseph Rizzo appeals from the District Court’s order denying his motion for relief

from a final judgment. We will affirm.1

                                              I.

        Because we write primarily for the parties who are familiar with this case, we need

not set forth the factual or procedural history.2

        Rizzo conceded that his claims against the defendants in their official capacities

are barred under the Eleventh Amendment. Accordingly, the Court granted judgment in

favor of the defendants in their official capacities. Fed. R. Civ. P. 12(c); Rizzo v.

Connell, Jr., et al., No. 10-4136, 2012 WL 32206, at *2 (D.N.J. Jan. 5, 2012). In doing

so, the Court also held that the remaining claims cannot succeed because the defendants

are entitled to qualified immunity insofar as Rizzo alleges they were acting in their



1
    A denial of a motion for reconsideration under Rule 59(e) is reviewed for an abuse of
2
 The District Court had jurisdiction pursuant to 42 U.S.C. § 1983 and 28 U.S.C. § 1331.
We have jurisdiction under 28 U.S.C. § 1291.

                                               2
individual capacities. See id. at *11. Thereafter, the Court denied Rizzo’s Rule 59(e)

motion for reconsideration, and this appeal followed.

       Qualified immunity applies if (1) the facts do not establish the violation of a

constitutional right, or (2) the right at issue is not “clearly established” at the time of the

alleged misconduct. See Pearson v. Callahan, 555 U.S. 223, 232 (2009); Kelly v.

Borough of Carlisle, 622 F.3d 248, 254 (3d Cir. 2010) (“The qualified immunity standard

gives ample room for mistaken judgments by protecting all but the plainly incompetent or

those who knowingly violate the law.” (internal quotations omitted)).

       The District Court carefully and thoroughly explained its basis for concluding that

Rizzo could not establish that his constitutional rights were violated by any actions of the

defendants acting in their individual capacities. See Rizzo, 2012 WL 32206, at *3-11.

We will affirm substantially for the reasons set forth by the District Court. See Anderson

v. Creighton, 483 U.S. 635, 640 (1987) (“The contours of the right must be sufficiently

clear that a reasonable official would understand that what he was doing violates that

right.”); Spoklie v. Montana, 411 F.3d 1051, 1060 (9th Cir. 2005) (holding that qualified

immunity protected state officials who were enforcing a statute that imposed restrictions

on livestock ranching practices).

       Accordingly, we will affirm the District Court’s order denying reconsideration of

its grant of judgment on the pleadings.




                                               3